United States Court of Appeals
                      FOR THE EIGHTH CIRCUIT
                            ___________

                              No. 08-2949
                              ___________

Mary Lickteig,                       *
                                     *
           Plaintiff/Appellant,      *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * District of Minnesota.
Robert Kolar, Jr.,                   *
                                     *   [UNPUBLISHED]
           Defendant/Appellee.       *
                                     *
                                     *
                                     *
                                ___________

                         Submitted: May 14, 2009
                            Filed: June 7, 2010
                             ___________

Before LOKEN, Chief Judge, EBEL * and CLEVENGER **, Circuit Judges.
                            ___________

EBEL, Circuit Judge.
    On September 17, 2009, this Court issued an "Order for Certification


     *
       The Honorable David M. Ebel, United States Circuit Judge for the
Tenth Circuit Court of Appeals, sitting by designation.
     **
         The Honorable Raymond C. Clevenger III, United States Circuit
Judge for the Federal Circuit Court of Appeals, sitting by designation.
of Questions of State Law," Lickteig v. Kolar, Jr., No. 08-2949 (8th Cir.
Sept. 17, 2009) to the Supreme Court of the State of Minnesota certifying
three questions of Minnesota state law to that Court. On May 27, 2010, the
Minnesota Supreme Court issued an opinion answering those three
questions. Lickteig v. Kolar, ----N.W.2d----, 2010 WL 2103997 (Minn.
2010).

      On the basis of the answers provided by the Minnesota Supreme
Court in this matter, the district court order this case is REVERSED and
this matter is REMANDED to the U.S. District Court for the District of
Minnesota for further proceedings consistent with our Order of
Certification and the Supreme Court's opinion answering the certified
questions presented to it.




                                    -2-